DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (UPSPN 9,767,957).
With respect to claim 1, Liu et al. discloses, in Figs. 1A-5B and 7A-7H, an electronic device (e.g., completed device of Fig. 7H, details of construction of the inductor disclose in Figs. 1A-5B, construction of the device disclosed in Figs. 7A-7G) comprising: 
an air core inductor (e.g., inductor in the dotted lines of Fig. 7G) including: 

an electrically conductive layer (720, see Fig. 7G) arranged on a first external surface of the electronic semiconductor package (the upper MC surface) and electrically connected as a second portion of the air core inductor (720 is the second external tunable wire portion of the inductor).  
With respect to claim 2, the electronic device of claim 1, wherein the electrically conductive layer is electrically connected as at least one turn of the air core inductor (e.g., see Fig. 1A the tunable wire portion of the inductor is the turns of the inductor).  
With respect to claim 9, a method of forming an electronic device (method of forming the device of Fig. 7H, the method comprising: 
fabricating an air core inductor within an electronic semiconductor package (forming the portion of the inductor in the dotted lines of Fig. 7G that are internal, e.g., see 710 of Fig. 7C and 718 of Fig. 7F of the package within both MC layers);
 forming at least one opening on a first outer surface of the electronic semiconductor package (forming the opening that allows the external connection of 720, e.g., see openings 104 and 106 of Fig. 1A, the opening being in the top surface of the uppermost MC layer); 
arranging a preformed electrically conductive element on the first outer surface of the electronic semiconductor package (720); and 

With respect to claim 10, the method of claim 9, including electrically connecting the preformed electrically conductive element to the air core inductor as at least one turn of the air core inductor via the at least one opening in the electronic semiconductor package (720 forms turns of the inductor).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (USPN 9,767,957) in view of Manusharow et al. (USPAPN 2017/0092412). 
With respect to claim 3, Liu et al. fails to explicitly disclose “wherein the electrically conductive layer is connected to increase a thickness of at least one turn of 
It would have been obvious to use the wire layer 720 to increase the thickness of the turn of the inductor for the purpose of, among other things, improving the quality factor and DC resistance associated with the inductor.  
Claim 11 is rejected for similar reasons as claim 3.

Claims 4, 5, 13, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (USPN 9,767,957).
With respect to claims 4 and 5, the electronic device of claim 1, including an external device arranged on a second external surface opposite the first external surface (device connected to 724).  Liu et al. fails to disclose the details of the device(s) connected to 724.  Thus, Liu et al. fails to disclose the device being an IC die, “wherein the IC die includes a fully integrated voltage regulator (FIVR) circuit and the air core inductor is electrically connected to the FIVR circuit” and “wherein the IC die includes a processor circuit.”  However, Liu et al. suggests that the inductor may be used for a voltage regulator (see Col. 1 lines 12-20).  Furthermore, it is old and well-known to connect an inductor to an IC die having both an FIVR and a processor circuit that receives the regulated voltage associated with the FIVR and inductor.  Examiner takes official notice of the well-known connections between an inductor FIVR and processor.

With respect to claim 13, the method of claim 9, including attaching an external device to a second outer surface of the electronic semiconductor package opposite the first outer surface (an external device will be connected to the second surface via 724 of Fig. 7H).  
Liu et al. fails to disclose the explicit device connected to 724.  Thus, Liu fails to disclose the device being “an integrated circuit (IC) die”.  However, it is old and well-known to attach other external integrated circuit (IC) dies to solder bumps of a package/IC (such as that of Fig. 7H of Liu et al.) for the purpose of constructing a larger electronic system capable of carrying out many different functions.  Examiner takes official notice that it is old and well-known to connect other IC dies to a specific IC die/package via solder bumps.
It would have been obvious to attach another external integrated circuit (IC) die to the solder bumps of a package/IC of Fig. 7H of Liu et al. for the purpose of, among other things, constructing an electronic system capable of performing additional functions associated with additionally connected IC die.
With respect to claim 14, the method of claim 13, wherein Liu et al. fails to disclose “the IC die is attached prior to the arranging of the preformed electrically conductive element on the first outer surface of the electronic semiconductor package.” 

The order of such steps does not substantially change the end result (e.g., having an external IC die connected and having the external portion of 720 constructed).  The end result of performing one step before the other (and vice versa) would effectively be the same.  Thus, it would have been obvious to construct 724 and connect an additional external IC die to 724 before 720 was constructed since such steps would have essentially the same effective results.  One would have been motivated to do so for the purpose setting a desired workflow when constructing the system of Fig. 7H.
With respect to claim 16, Liu et al. fails to disclose “attaching the first outer surface of the electronic semiconductor package to a printed circuit board (PCB)”. 
Liu et al. discloses attaching an external device to the second surface via 724.  Liu et al. fails to disclose that the external device is a PCB and that 720 is connected on the same surface as 724 (e.g., both the PCB and the electrically conductive preformed element are on the same surface).  However, it is old and well-known to connect an IC device such as Fig. 7H to a PCB in order to connect multiple devices of a system together to form an electronic device/system capable of performing various functions.  Examiner takes official notice that it is old and well-known to connect multiple IC devices using a PCB.  It would have been obvious to one of ordinary skill in the art to connect a PCB to 724 of Fig. 7H for the purpose of being able to simply integrate the device of Fig. 7H into a larger electronic system capable of carrying out multiple 
Claims 17-19 are rejected for essentially the same reasons a claims 1, 4 and 2, respectively.  However, Liu et al. merely disclose a single air core inductor and, as discussed/modified above with respect to claim 4, a single FIVR circuit.  Thus, Liu et al. fails to disclose “a plurality of air core inductors” and “a plurality of” FIVR circuits.  However, it would have been obvious to construct the circuit with a plurality of inductors and FIVR circuits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One would have been motivated to do so for the purpose of being able to generate multiple output voltages as desired/required by the circuit designer.
With respect to claim 20, the electronic device of claim 17, wherein at least a portion of the plurality of electrically conductive layers are electrically connected to reduce electrical resistance of at least one turn of a corresponding air core inductor (as can be seen changing the height and or pitch of the inductor changes the length of the wire see Figs. 2A and 3A.  Changing the length of a wire inherently changes the resistance of a wire.  The resistance of a wire is proportional to its length. Thus, when a lower length wire is used/tuned the resistance of the inductor is inherently reduced).  


 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (USPN 9,767,957) in view of Youm et al. (USPN 2011/0266671).
With respect to claim 15, Liu et al. fails to explicitly disclose how to connect the external wire 720 to the internal vias of the system of Fig. 7H.  Thus, Liu et al. fails to disclose “forming at least one opening includes forming the at least one opening using solder resist exposure and development to form a solder resist opening in the first outer surface of the electronic semiconductor package.”
However it is old and well-known to form an opening in a solder resist in an outer surface of an electronic semiconductor package for the purpose of connecting an internal via (such as the vias of Liu et al.) to an external element (such as the wiring 720 of Liu et al.).  Such openings in solder resists of semiconductor package to allow external connections to vias is disclosed in paragraph 0021 of Youm et al.
Thus, it would have been obvious to form the opening using a solder resist exposure and development to form a solder resist opening in the first outer surface of the electronic semiconductor package as evidenced by Yuoum et al. for the purpose of being able to connect the external vias to the external wire 720 of Liu et al.

Allowable Subject Matter
Claims 6-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849